DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
The Examiner notes that the Examiner’s Amendment made in the Notice of Allowance mailed 8/25/2021 is still being maintained.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2021 and 10/11/2021 were filed after the mailing date of the Notice of Allowance on 8/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
It is noted that the IDS filed 8/26/2021 has minor informalities under the FOREIGN PATENT DOCUMENTS: 
Cite No. 1’s country code reads “KR” should read “JP” 
Cite No. 2’s country code does not exist, however should read “WO” 
The Information Disclosure Statements has been corrected with the correct information.
Allowable Subject Matter
Claims 31-42 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 31, the closest prior art of record is Kozam et al. (US Patent 4,367,737 A) in view of Tennican et al. (US Patent 5,411,485 A) further in view of Hickle (US Publication 2004/0084047 A1) further in view of Bruehwiler et al. (US Patent 9,427,514 B2). 
In particular, Kozam discloses a multi-chamber syringe (Figs. 7-10) comprising: 
two or more chambers (72, 74) arranged parallel to each other and parallel to a central axis (Figs. 7-9); 
a plunger (76, 78) associated with each of the two or more chambers (Figs. 7-9); and 
an outlet body (84) rotatably connected to the two or more chambers such that at least a portion of the outlet body rotates around the central axis positioning an outlet (96) in fluid communication with one of the two or more chambers while blocking release of fluid from the other chambers (Figs. 7-9).
wherein two or more of the chambers contain different drugs (Col 1, lines 6-7 and Col 2, lines 3-4).
Kozam further teaches the discharge of two or more solutions (Col 2, lines 3-4).
Kozam is silent regarding 
three or more chambers arranged parallel to each other and parallel to a central axis; 
a plunger associated with each of the three or more chambers; and 
the outlet body rotatably connected to the three or more chambers such that at least a portion of the outlet body rotates around the central axis positioning the outlet  in fluid communication with one of the three or more chambers while blocking release of fluid from the other chambers,
wherein the two or more of the chambers containing the different drugs are both usable to treat a same medical condition, 
wherein the multi-chamber syringe further comprises a cap removably covering the outlet, wherein the cap comprises storage for a plurality of needles, wherein the storage for the plurality of needles comprises a plurality of friction-fit sockets present in an internal surface at a distal portion of the cap, and wherein each of the plurality of needles is stored parallel to the central axis in one of the plurality (10) comprising:
three or more chambers (27, 28, 29, 30, Fig. 4) arranged parallel to each other (Fig. 4) and parallel to a central axis (26, Fig. 3);
a plunger (37, 38, 39, 40) associated with each of the three or more chambers (Fig. 1); and  	an outlet body (14, 44) rotatably connected to the three or more chambers (Fig. 3) such that at least a portion of the outlet body rotates around the central axis positioning an outlet (52, 18) in fluid communication with one of the three or more chambers while blocking release of fluid from the other chambers (Col 6, lines 38-43).
It would have been obvious to one of ordinary skill in the art to have modified the syringe of Kozam to incorporate the teachings of Tennican to incorporate three or more chambers arranged parallel to each other and parallel to a central axis and a plunger associated with each of the three or more chambers since it has been held that mere duplication of essential working parts of a vice involves only routine skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The modification of Kozam in view of Tennican would teach the outlet body rotatably connected to the three or more chambers such that at least a portion of the outlet body rotates around the central axis positioning the outlet  in fluid communication with one of the three or more chambers while blocking release of fluid from the other chambers.
Kozam in view of Tennican are silent regarding  	wherein the two or more of the chambers containing the different drugs are both usable to treat a same medical condition, 
wherein the multi-chamber syringe further comprises a cap removably covering the outlet, wherein the cap comprises storage for a plurality of needles, wherein the storage for the plurality of needles comprises a plurality of friction-fit sockets present in an internal surface at a distal portion of the cap, and wherein each of the plurality of needles is stored parallel to the central axis in one of the plurality of friction-fit sockets.
Hickle teaches wherein different drugs can be used to treat a same medical condition (Paragraphs [0027]-[0029]).
(Paragraphs [0027]-[0029]). Further, a simple substitution of one medication for another is well known in the art and would not alter the overall function of the device. 
Kozam in view of Tennican further in view of Hickle are silent regarding
wherein the multi-chamber syringe further comprises a cap removably covering the outlet, wherein the cap comprises storage for a plurality of needles, wherein the storage for the plurality of needles comprises a plurality of friction-fit sockets present in an internal surface at a distal portion of the cap, and wherein each of the plurality of needles is stored parallel to the central axis in one of the plurality of friction-fit sockets.
Bruehwiler teaches an injection device (50, 100, Figs. 13-16 and 51) comprising:
a cap (100) removably covering the outlet (End of 50 that is inserted into 100 in Fig. 13), wherein the cap comprises storage (460) for a plurality of needles (128), and wherein each of the plurality of needles is stored parallel to the central axis (Fig. 5). 
Bruehwiler is silent regarding “wherein the storage for the plurality of needles comprises a plurality of friction-fit sockets present in an internal surface at a distal portion of the cap, and wherein each of the plurality of needles is stored parallel to the central axis in one of the plurality of friction-fit sockets” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783